Woods, Justice.
The motion to remand must be overruled. It is clear that by the exceptions filed to the petition of the plaintiff a question is presented which arises under the laws of the United States, and consequently that under section 2 of the act of March 3, 1875, (Supp. to the U. S. Rev. St. vol. 1, p. 174,) the cause is remov*3able without regard to the citizenship of the parties. The condition of the bond sued on is in strict conformity with the condition prescribed by section 783 of the United States Revised Statutes. The exceptions filed raise the question, what is the proper construction of the condition, and consequently what is the proper construction of section 783 ? The court, in passing upon the exceptions, is required to decide what is meant by the words, “the faithful performance of said duties by himself and his deputies,” as used in section 783, and to declare whether the acts complained of in the petition are or are not a violation of the condition of the bond prescribed by the statute.
There can, therefore, be no doubt that the case is a removable one, and that the motion to remand should be overruled.
Note. See Jackson v. Simonton, 4 Cranch, C. C. 255; Killpatrick v. Frost, 2 Grant, 168.